
	
		II
		110th CONGRESS
		2d Session
		S. 3572
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24
			 (legislative day, September 17), 2008
			Ms. Landrieu (for
			 herself and Mr. Vitter) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for disaster assistance for
		  power transmission and distribution facilities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ratepayer Recovery Act of
			 2008.
		2.Disaster assistance for power transmission
			 and distribution facilities
			(a)DefinitionsSection 102 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended by
			 adding at the end the following:
				
					(11)Private or investor-owned power
				facilityThe term
				private or investor-owned power facility—
						(A)means a privately-owned or investor-owned
				transmission or distribution facility that provides electric or natural gas
				service to retail customers under State or local jurisdiction; and
						(B)includes leased
				facilities.
						.
			(b)Conditions for contributionsSection 406(a) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)) is
			 amended—
				(1)in paragraph (1)—
					(A)in subparagraph (A), by striking
			 and at the end;
					(B)in subparagraph (B), by striking the period
			 and inserting ; and; and
					(C)by adding at the end the following:
						
							(C)subject to paragraph (4), to a person that
				owns a private or investor-owned power facility damaged or destroyed by a major
				disaster for the repair, restoration, reconstruction, or replacement of the
				facility and for associated expenses incurred by the
				person.
							;
					(2)by redesignating paragraph (4) as paragraph
			 (5); and
				(3)by inserting after paragraph (3) the
			 following:
					
						(4)Conditions for assistance to private or
				investor-owned power facilities
							(A)DefinitionIn this paragraph, the term previous
				major disaster means a major disaster—
								(i)occurring before the date of the major
				disaster for which Federal assistance is sought under this subsection;
				and
								(ii)that was declared by the President not more
				than 10 years before the date on which the President declared the major
				disaster for which Federal assistance is sought under this subsection.
								(B)Conditioned on previous eventThe President may make contributions to the
				owner of a private or investor-owned power facility under paragraph (1)(C) for
				the repair, restoration, reconstruction, or replacement of any facility damaged
				or destroyed as a result of a major disaster, only if—
								(i)the facility damaged or destroyed as a
				result of the major disaster was damaged or destroyed by a previous major
				disaster;
								(ii)the cost of repairing, restoring,
				reconstructing, or replacing the private or investor-owned power facility
				damaged or destroyed by the previous major disaster exceeded $2,500 for each
				retail customer receiving electrical or natural gas service from the owner on
				the day before the date of the previous major disaster;
								(iii)the total costs of repair, restoration,
				reconstruction, or replacement of all private or investor-owned power
				facilities owned by such person and associated expenses incurred by the person
				as a result of the previous major disaster exceeded $500,000,000; and
								(iv)20 percent or more of the population, based
				on the most recent census data, of each geographic area in which the private or
				investor-owned power facility is located, had income that did not exceed the
				poverty line (as defined in section 2110(c)(5) of the Social Security Act (42
				U.S.C. 1397jj(c)(5)) during the year before the previous major disaster.
								(C)Application for fundsA person that owns a private or
				investor-owned power facility that meets the requirements under subparagraph
				(B) may apply for Federal assistance on or before the earlier of—
								(i)30 days after the date on which the
				President declares the major disaster for which the person requests Federal
				assistance; and
								(ii)the date upon which person has incurred
				costs of more than the greater of $10,000,000 and 2/3 of
				the average annual net income of the person for the previous 3 fiscal years
				relating to the repair, restoration, reconstruction, or replacement of all
				private or investor-owned power facilities owned by the person that were
				damaged or destroyed as a result of the major disaster for which the person
				requests Federal assistance.
								(D)Amount of Federal assistance for disaster
				reliefThe owner of a private
				or investor-owned power facility may receive assistance under paragraph (1)(C)
				for the costs of repair, restoration, reconstruction, or replacement of the
				facility and associated expenses incurred by the person that exceed the greater
				of $10,000,000 and the amount equal to 2/3 of the average
				annual net income of the person for the previous 3 fiscal years.
							(E)Aggregation for purposes of determining
				costsFor purposes of
				determining the costs of a previous major disaster under this paragraph, the
				owner of the private or investor-owned power facility may aggregate the costs
				of all previous major disasters declared during any 12-month period.
							(F)Approval or disapproval of
				applicationsThe President
				shall approve or disapprove an application for assistance submitted by a person
				under paragraph (1)(C) for a private or investor-owned power facility not later
				than 30 days after the date of receipt of the
				application.
							.
				(c)Federal shareSection 406(b)(2) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(b)(2)) is amended
			 by striking public facility or private nonprofit facility and
			 inserting public facility, private nonprofit facility, or private or
			 investor-owned power facility.
			(d)Large in-lieu contributionsSection 406(c) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(c)) is amended by
			 adding at the end the following:
				
					(3)For private or investor-owned power
				facilities
						(A)In generalIf a person that owns a private or
				investor-owned power facility determines that the public welfare would not best
				be served by repairing, restoring, reconstructing, or replacing the facility,
				the person may elect to receive, in lieu of a contribution under subsection
				(a)(1)(C), a contribution in an amount equal to 75 percent of the Federal share
				of the Federal estimate of the cost of repairing, restoring, reconstructing, or
				replacing the facility and of associated expenses, under the conditions
				described in subsection (a)(4).
						(B)Use of fundsFunds contributed to a person under this
				paragraph may be used only within the area affected as a result of the major
				disaster for which the person requests Federal assistance to—
							(i)repair, restore, or expand other private or
				investor-owned power facilities owned by the person;
							(ii)construct a new private or investor-owned
				power facility owned by the person; or
							(iii)fund hazard mitigation measures that the
				person determines to be necessary to meet a need for the services and functions
				of the person in the area affected by the major
				disaster.
							.
			(e)Eligible costSection 406(e)(1)(A) of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(e)(1)(A))
			 is amended by striking public facility or private nonprofit
			 facility and inserting public facility, private nonprofit
			 facility, or private or investor-owned power facility.
			3.RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Administrator of the Federal Emergency Management
			 Agency shall promulgate regulations necessary to implement this Act and the
			 amendments made by this Act.
		
